Title: General Orders, 16 February 1781
From: Washington, George
To: 


                        
                             Friday February 16th 1781
                            Parole
                            Countersigns.
                        
                        The Light companies are immediately to be augmented to fifty rank and file each with an additional serjeant
                            and are to rendezvous the 19th at Peekskill prepared for a march—They are to be completed in shoes—The former directions
                            concerning the greatest care in the choice of the men are repeated—the Adjutant General will inspect the companies when
                            formed and exchange all the men who have been indifferently chosen.
                        At a division court martial held in the Connecticutt line by order of Major General Parsons the 12th instant
                            Colonel Samuel B Webb President.
                        Joshua Taylor soldier in the 3d Connecticut regiment was tried for "Desertion joining the Enemy and taking up
                            arms in the british service."
                        The Court are of opinion that Joshua Taylor was duly inlisted and therefore guilty of the several charges
                            exhibited against him being breaches of Section 6th Article 1st of the rules and articles of war and do sentence him to
                            suffer Death more than two thirds of the Court agreeing thereto.
                        The Commander in Chief confirms the opinion of the court and orders it to be put in execution at such time
                            and place as Major General Heath shall direct.
                    